Interim Decision #1814

MATTER

OF PABAIUX0vasi

Application for Classification as Refugee
A-12948603
Decided by Regional Commissioner November 27, 1967
An alien's application under the proviso to section 203(a) (7) of the Immigration and Nationality Act, as amended, for refugee classincation Under section
203(a) (7) (B) as a person uprooted by catastrophic natural calamity who is
unable to return to his usual place of abode, is denied since the President has
not yet defined the term "catastrophic natural calamity" and applicant, therefore, does not come within the purview of section 203 (a) (7) (.).
ON BEHALF or APPLICANT: Mary L. Sfasclotti, Attorney at Law

Immigrants' Service League
008 South Dearborn Street
Chicago, Illinois .60605

This case has been certified to us by the District Director for review
of her denial of the application for refugee classification under the
proviso to section 203 (a) (7) of the Immigration and Nationality Act,
as amended.
The application was filed with the District Director pursuant to 8
CPR 245.4, in conjunction with an application for adjustment of status
under section 245 of the Act, as amended. The latter application is to
be considered by a special inquiry officer in the deportation proceedings which have been instituted.
The applicant is a citizen of Yugoslavia, single, male, born in that
country on July 15, 1925. He was admitted to the United States as a
visitor on November 10, 1961, and his status was subsequently changed
to that of a nonimmigrant student. He has not been absent from the
United States since he entered.
The application states that the applicant fled or was displaced from
Skopje, Yugoslavia, in 1963 because of an earthquake which destroyed
his home and consequently left him homeless. The application further
states that he is unwilling or unable to return because he no longer
has a home there.
An earthquake occurred at Skopje, Yugoslavia, on July 26, 1963
(WORLD ALMANAC AND BOOK OF FACTS 254 (1967) ).

526

Interim Decisicd. *1814
Section 203 (a) (7) of the Immigration and Nationality Act, as
amended, insofar as pertinent here provides as follows:
Conditional entries shall next be made available by the Attorney General,
pursuant to such regulations as be may prescribe and in a number not to exceed

6 per centum of the number specified in section 201(a) (II) to aliens who satisfy
an Immigration and Naturalization Service officer at an examination in any
non-Communist or non-Communist-dominated country, . . . (8) that they are
persons uprooted by catastrophic natural calamity as defined by the President
who are unable to return to their usual place of abode. . . . PROVIDED, That
immigrant visas in a number not exceeding one-half the number specified in this
paragraph may be made available, in lieu of conditional entries of a like number, to such aliens who have been continuously physically present in the United
States for a period of at least two years prior to application for adjustment of
status. ( italic supplied. )

In denying the application, the District,Director found that there
is no indication that the President has yet defined "catastrophic natural calamity" for the purpose of this provision. It was thereupon
concluded that the applicant does not come within the purview of section 203(a) (7) (B) of the Act.
The President has not defined "catastrophic natural calamity" for
the purpose of section 208(0(7) (B) of the Act. This provision has

been described as a "standby measure which can be activated by the
President when the need arises" (1 GORDON & ROSENFIELD,
IMMIGRATION LAW AND PROCEDURE 2-132 (rev. ed. 1966) ) .
Since the provision upon which this application is based has not
been implemented by the Executive action required, the application
was properly denied.
It is ordered that the District Director's decision denying the application be and is hereby affirmed.

527

